Citation Nr: 1004207	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M.  Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran's claims file was subsequently transferred 
to the RO in Columbia, South Carolina.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a low back disorder, characterized as 
herniated lumbar discs, at L4-L5/L5-S1, related to his active 
service.  


CONCLUSION OF LAW

A low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2005, prior 
to the date of the issuance of the appealed rating decision.

The Board further notes that, in a March 2007 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




Analysis

The veteran contends that his low back disorder is related to 
the motorcycle accident he was involved in during his active 
service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If a low back disorder becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

A June 1961 report of medical history upon entrance into 
active service was silent as to any complaints of back pain.  
Likewise an examination of the same date noted a normal 
spine.  Service treatment records reflect treatment for 
injuries to the left femur, and to the left lower extremity, 
as the result of a March 1973 motorcycle accident.  A 
November 1978 Physical Evaluation Board (PEB) showed a 
diagnosis of sciatic neuralgia, secondary to ectopic bone 
formation following a fracture to the left femur.  The PEB 
noted that the residuals of the injury was equivalent to 
moderate incomplete paralysis, and indicated that the veteran 
was considered physically unfit for duty.  A report of 
medical history dated October 1978, indicated complaints of 
recurrent back pain; however, an examination of the same date 
did not note any abnormalities of the spine.

Post service treatment records reflect treatment for a low 
back disability.  A 1984 VA examination indicated that the 
veteran complained of numbness in the left lower extremity as 
well as pain along the right sciatic nerve.  

A March 2000 VA examination indicated that the veteran 
complained of low back pain with occasional radiation ever 
since his March 1973 accident in service.  The examiner noted 
that an October 1999 CT scan revealed a L3-4 canal stenosis 
with hypertrophy of the yellow ligament and a L5-S1 herniated 
disk compression of the right S1 root.  

VA treatment records dated September 1999 to December 2004 
indicated reflected complaints of low back pain with 
radiation into the lower extremities, left greater than 
right.  A January 2000 treatment record indicated a 20 year 
history of sciatic pain in the left lower extremity following 
his motorcycle accident with the recent development of severe 
low back pain radiating down the right lower extremity, going 
down to the toes.  Review of a CT scan showed a probable 
small disk protrusion at the L5-S1 level, and a diagnosis of 
lumbar radiculopathy at the S1 level, L5-S1 level on the 
right was provided.  A June 2001 record indicated a history 
of a herniated disc from a 1973 car accident.  A September 
2001 record indicated continued complaints of low back pain 
and examination revealed tenderness to palpation of the 
lumbar facets and the lumbosacral region.  An October 2001 
treatment record indicated that a recent MRI of the lumbar 
spine indicated a right sided L5-S1 disc protrusion as well 
as a L4-L5 central protrusion.  Subsequent records indicate 
continued treatment for a low back disability, as well as 
lumbar radiculopathy and sacroilitis.  

A July 2003 letter from the veteran's chiropractor, K.J.C., 
D.C., indicated that she treated him at her clinic in 
September 1999.  At that time, the veteran's chief complaints 
were low back pain radiating to both lower extremities, and 
bilateral hip pain.  The location of the pain was over the 
sacral region and was aggravated when rising form a seated 
position, or with walking and standing.  X-rays showed that 
disc spaces were well-maintained with the exception of a 
slight disc height loss at L5-S1.  Pelvic and sacral 
misalignments were also present.  

The veteran submitted a September 2003 Report of Medical 
Examination from Prime Community Health Care.  The examiner 
noted that the veteran's chief complaints were of low back 
pain, bilateral leg pain, bilateral leg numbness, and left 
hip pain.  Additionally, the examiner indicated that the 
history of the veteran's injuries was his 1973 motorcycle 
accident.  Examination revealed percussion of the spine, 
Lasegue's test, Braggard's test, Patrick-Fabre's test, 
Gaenslen's test, Trendelenburg's test, and Hibb's test were 
all positive.  The examiner provided a clinical impression of 
prolapse/herniated L4-L5, L5-S1 lumbar disc; bilateral 
femoral neuralgia; hip joint injury; short leg syndrome 
acquired from 1973 motor vehicle accident; and scoliosis 
acquired from chronic short leg syndrome.  

The veteran submitted an undated letter from a treating 
private doctor, M.B.N.  The doctor stated that he reviewed 
the veteran's medical records from 1978 to the present, 
including all the symptomatology and findings.  He stated 
that based on his symptoms, there was a possibility that a 
lumbar herniated nucleus pulpous could have existed during 
that period of time.  The physician's rationale was that the 
injury to the left leg and the bony anomaly at the left 
gluteal was addressed, however the low back was not addressed 
until years later.  Therefore, there was a strong possibility 
that some of the radiculopathies that were occurring in the 
left buttocks and into the left leg and knee were concurrent 
with the symptomatology of the lumbar herniated nucleus 
pulpous.

VA treatment records dated December 2006 to March 2008 
reflect continued of back pain and lumbago for the past 30 
years.  A March 2008 treatment record indicated that the 
veteran complained of low back, leg, and right shoulder pain.  
The physician's assistant noted that the duration of the pain 
was for years, and initially occurred in the context of a 
1973 motor vehicle accident.  An October 2008 neurosurgery 
consultation indicated that the veteran complained of 
constant low back pain and bilateral leg pain, since a car 
accident he was involved in during his military service, 
which worsened over the last 10 years.  Pain radiated from 
the lower back down the posterior aspect of the thighs, 
laterally down the legs, with numbness on the lateral and 
plantar aspects of the feet.  

VA treatment records dated April 2008 to March 2009 further 
noted continued complaints of low back pain with an onset 
after a 1973 motor vehicle accident.

The veteran submitted an Independent Medical Evaluation, 
dated December 2009.  The veteran provided a history of a 
motorcycle accident in 1973, in which he sustained a broken 
left femur and right wrist.  The veteran stated that 
following the accident, he had numerous complaints, including 
low back pain.  The veteran's current complaints included 
aching, throbbing, burning, numbing and tingling pain in the 
low back that radiated into the hips, groin, and legs.  The 
veteran stated that his current symptoms did not exist prior 
to his 1973 accident, and that his symptoms had progressed 
over the last 36 years.  After a thorough physical 
examination, the examiner provided the following diagnoses:  
displacement of intervertebral disc, lumbar disc disorder, 
difficulty walking, sciatica, disorder of sacrum, 
coccygodynia, and spinal stenosis.  The examiner attributed 
the veteran's diagnosed conditions to the veteran's history 
of a 1973 motorcycle accident.  

The veteran submitted statements from his brother, "ex-
common law" wife, and current "common law" wife.  His 
brother and ex-wife stated that when the veteran returned 
from his overseas military service, he was in a wheelchair.  
Once he was able to walk, the veteran's brother stated that 
the veteran always complained of pain in his back, legs, and 
shoulder.  Both the veteran's ex-wife and current wife 
indicated that over the course of their relationships with 
the veteran, he constantly complained constantly of back 
pain, which disrupted his sleep.  They also observed the 
veteran's difficulties getting in and out of bed due to his 
back pain, as well as, at times, being unable to walk, drive 
or get out of chairs due to his back and lower extremity 
pain.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge (VLJ) in December 2009.  The veteran 
testified that he was involved in a motorcycle accident in 
1973, resulting in, among other injuries, a broken femur.  
Immediately following the accident, the veteran was taken 
away on a stretcher with a neck brace and a hard board.  A 
rod was placed in the femur, and was removed in 1974-1975.  
Thereafter, the veteran stated that he started having back 
pain and several other issues.  

The Board, in applying the benefit of the doubt doctrine 
finds that the veteran has submitted competent medical 
evidence showing that he his low back disability was related 
to his 1973 motorcycle accident during active service.  At 
his separation from active service, the veteran noted that he 
had recurrent back pain on his report of medical history.  
The veteran submitted lay statements from his brother, ex-
wife, and wife indicating that he complained of low back pain 
since returning from service overseas.  Further, numerous VA 
treatment records reflected that the veteran reported low 
back pain with an onset after his 1973 accident.  
Additionally, a letter from Dr. N., noted that after review 
of the veteran's records, based on the veteran's symptoms 
since the accident, it was his opinion that a lumbar 
herniated nucleus pulpous could have existed at that time.  
Finally, the December 2009 independent medical examiner 
attributed the veteran's diagnosed conditions, including 
intervertebral disc displacement and lumbar disc disorder, to 
the veteran's history of a 1973 motorcycle accident.  

Thus, as there is an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran, the benefit of the doubt rule is applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Accordingly, service connection for a low 
back disorder is warranted.


ORDER

Service connection for a low back disorder is granted.




REMAND

The Board notes that the veteran has submitted a claim for 
TDIU.  An October 2005 rating decision denied the claim for a 
TDIU, noting that the veteran had failed to show for a 
scheduled examination, and thus there was no evidence to show 
the current nature and severity of his claimed disabilities.  
The veteran has stated that he is unable to work due to his 
service-connected disabilities. 

In the instant case, there is no objective medical evidence 
addressing whether it is at least as likely as not that the 
veteran is unable to obtain substantially gainful employment 
as the result of his service-connected disabilities.  
Therefore, the veteran should undergo a VA examination in 
order to accurately assess the severity, symptomatology, and 
manifestations of his disabilities.  The VA examiner must 
address the current impact of the appellant's service-
connected disabilities alone on his ability to maintain 
substantially gainful employment.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
a VA health-care facility if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all pertinent treatment 
records from March 2009 to the present.  
If the RO is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request that the 
veteran submit such evidence.  

2.  After completion of the foregoing, 
the veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
disabilities.  The veteran's claims file 
must be made available for the examiner's 
review.  The examination report must 
address whether it is at least as likely 
as not that the veteran is unable to 
obtain or maintain a substantially 
gainful occupation as a consequence of 
his service-connected disabilities alone.  
A complete rationale for any opinions 
expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for the scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  






The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


